Citation Nr: 0620386	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
enucleation of the left eye, currently evaluated at 10 
percent.

2.	Entitlement to an increased (compensable) rating for 
service-connected conjunctivitis.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1958.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied the veteran's claims for an increased rating for his 
service-connected left eye enucleation and for a compensable 
rating for his service-connected conjunctivitis.  The RO 
issued a notice of the decision in February 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) that same 
month.  Subsequently, in November 2003 the RO provided a 
Statement of the Case (SOC), and thereafter, in January 2004, 
the veteran timely filed a substantive appeal.

The veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a July 2004 correspondence, the veteran indicated that he 
had a VA examination in June 2004, which he contends would 
offer support for his claims.  A review of the claims file, 
however, produced no such record.     

Under such a circumstance, the Board must remand the case to 
the RO to locate any and all relevant medical records, to 
include the June 2004 record referenced by the veteran.  See 
38 U.S.C.A. § 7103(c) (West 2002); 38 C.F.R. § 19.9(a) (2005) 
("If further evidence . . . or any other action is essential 
for a proper appellate decision, [the Board] shall remand the 
case to the [RO], specifying the action to be undertaken").  
See also 38 C.F.R. § 3.159(c)(2) (2005).

The veteran's current 10 percent rating compensates for his r 
anatomical loss of one eye with visual acuity of the other 
eye equal to or better than 20/40.   However, he contends 
that he cannot wear his prosthetic left eye due to irritation 
and other complications.  Under the criteria for rating a 
prosthetic eye, an additional 10 percent rating is warranted 
if the artificial eye cannot be worn.  In addition to 
obtaining the putative examination report noted above, the 
veteran should be afforded a more current VA eye examination 
to determine the presence of any complications from wearing 
his prosthetic left eye and the current status of his other 
eye, to include visual acuity and whether there is active 
conjunctivitis present.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005; see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Crowe v. Brown, 7 
Vet. App. 238, 245 (1994); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991). 38 C.F.R. § 19.9(a).

Accordingly, this case is remanded for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

As the record currently contains no 
medical or other evidence relating to a 
June 2004 VA eye examination, the AMC/RO 
should specifically advise the veteran to 
ensure that VA possesses all relevant 
medical reports and other evidence 
pertaining to his claims, and because the 
veteran referenced a June 2004 VA eye 
examination that could contain evidence 
in support of his claims, the AMC/RO 
should seek to obtain such records.

The AMC/RO should also provide the 
veteran with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish ratings and effective dates 
for the benefits sough as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The veteran must be afforded a VA eye 
examination for the purpose of 
determining the current status of his 
conjunctivitis of the right eye and 
whether he can or cannot wear an 
artificial left eye.

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation of the right eye and 
the socket of the left eye, tests for 
visual acuity of the right eye and any 
other studies that are deemed necessary, 
the clinician is requested to determine 
whether the veteran currently has active 
conjunctivitis of the right eye with 
objective findings and, if no active 
pathology is present, note any residuals 
of healed conjunctivitis that may be 
present.  The clinician should note any 
indication of infection, inflammation, or 
irritation in the left eye socket.

The eye examiner is also requested to 
provide an opinion as to whether it at 
least as likely as not (50 percent or 
greater probability) that the veteran 
currently cannot wear an artificial left 
eye. 

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion expressed.    

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

After the exam has been conducted and relevant medical 
records obtained, the case should be returned to the Board, 
in accordance with appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).
